Fl

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA NOV 0 8 2018
BILLINGS DIVISION Clerk. U S Dlstrlct Court
District 0| Montana
Billings
UNTTED STATES OF AMERICA,
CR 18-90-BLG-SPW

Plaintiff,
vs. ORDER
BERNARD LAFAYETTE MILES,

Defendant.

 

 

Defendant Bernard Miles is charged by indictment with violating the Sex
Offender Registration and Notification Act (SORNA). (Doc. l). Before the Court
is Miles’ motion to dismiss the indictment (Doc. 20).

SORNA delegates authority to the Attomey General to prescribe rules
determining the applicability of the registration requirements to persons convicted
before SORNA’s enactment. 34 U.S.C. § 20913(d). Under a rule promulgated by
the Attomey General, persons convicted of sex offenses before SORNA’s
enactment are required register under SORNA. 28 C.F.R. § 72.3. SORNA was
enacted in 2006. 34 U.S.C. § 20913. The United States Supreme Court recently
heard oral arguments on the issue of whether Congress’s delegation of authority to
the Attomey General to issue regulations under SORNA violates the nondelegation

doctrine. Guna'y v. United States, No. l7~6086.

Miles was convicted in 1998 ofcarnal knowledge ofa minor. (Doc. 21 at
2). The indictment alleges Miles failed to register from October 2015 until July
2018. (Doc. l). Miles argues the indictment should be dismissed based on the
same nondelegation argument raised in Gi,mdy. (Doc. 20). Alternatively, Miles
asks the Court to stay his case pending the decision in Gw:dy.

Under current precedent, Congress’s delegation of authority to the Attomey
General to issue regulations under SORNA does not violate the nondelegation
dOctl'inc. United Smtes v. Riclmrdso;r, 754 F.3d l 143, l 145-1146 (ch Cil‘. 2014).
The motion to dismiss is therefore denied.

The Court declines to stay the case pending the Supreme Court’s ruling in
Gundy because doing so may violate the Speedy TriaI Act. 18 U.S.C. § 316l(h)
(listing periods which may be excluded from Act’s 70-day time limit to commence

trial after filing ofindictment).

\_.~

DATEDihiS g day orNovember, 201.
._ acA"zr/”`*' F £C/QZE,¢_/

SUSAN P. WATTERS
United States District Judge

 

